Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 19, 2018

                                      No. 04-16-00593-CV

                               Alvin M. BURNS and I.M. Burns,
                                         Appellants

                                                v.

 DIMMIT COUNTY, TEXAS, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding


                                         ORDER
       The appellees and cross appellees second joint motion for extension of time to file brief is
hereby GRANTED. Time is extended to February 20, 2018. “No further extensions absent
extraordinary circumstances.”

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court